Name: Commission Regulation (EEC) No 527/82 of 5 March 1982 deferring the time limits for submission of proposals covered by Regulations (EEC) No 271/82, (EEC) No 272/82 and (EEC) No 273/82 in respect of the expansion of markets in milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 3 . 82 Official Journal of the European Communities No L 63/13 COMMISSION REGULATION (EEC) No 527/82 of 5 March 1982 deferring the time limits for submission of proposals covered by Regulations (EEC) No 271/82 , (EEC) No 272/82 and (EEC) No 273/82 in respect of the expansion of markets in milk and milk products consumption of milk products of Community origin outside the Community (*) ; Whereas Article 3 of each of the said Regulations lays down a time limit by which proposals must be submitted to the intervention agency concerned ; Whereas it is necessary to extend the said time limits in order that those concerned may have a longer period within which to draw up proposals ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 857/81 (2), and in particular Article 4 thereof, HAS ADOPTED THIS REGULATION : Article 1 1 . In Article 3 (2) of Regulations (EEC) No 271 /82 and (EEC) No 273/82, the date '1 April 1982' is hereby replaced by '1 May 1982'. 2. In the first subparagraph of Article 3 ( 1 ) of Regu ­ lation (EEC) No 272/82, the date '1 March 1982' is hereby replaced by '1 April 1982'. Whereas the measures referred to in Article 4 of Regu ­ lation (EEC) No 1079/77 have been implemented by the following Regulation :  Commission Regulation (EEC) No 271 /82 of 4 February 1982 continuing the measures referred to in Regulation (EEC) No 723/78 on market research measures within the Community in respect of milk and milk products (3),  Commission Regulation (EEC) No 272/82 of 4 February 1982 continuing the measures referred to in Regulation (EEC) No 1271 /78 on the improve ­ ment of the quality of milk in the Community (4) ;  Commission Regulation (EEC) No 273/82 of 4 February 1982 continuing the measures referred to in Regulation (EEC) No 1993/78 on technical assistance for the development for the use and Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 March 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 1982. For the Commission Poul DALSAGER Member of the Commission ( ¢) OJ No L 131 , 26. 5. 1977, p . 6. 0 OJ No L 90, 4. 4. 1981 , p. 16 . 0 OJ No L 28, 5. 2. 1982, p. 14. 0 OJ No L 28, 5. 2. 1982, p. 17. 0 OJ No L 28 , 5. 2. 1982, p . 21 .